SILBERMAN, Judge.
Robert Tracy Shadwick (the Husband) appeals an amended final judgment of dissolution of marriage and challenges the awards of alimony and attorney’s fees in this case involving a long-term marriage of twenty-six years. We affirm without discussion the alimony award of $350 per month in favor of Colleen Anne Shadwick (the Wife). We dismiss the appeal as premature with respect to the determination on entitlement to attorney’s fees.
The Husband contends that the trial court committed reversible error by ordering him to pay fifty percent of the Wife’s “reasonable attorney’s fees, costs and suit monies as a sanction” under section 57.105, Florida Statutes (2012). The court directed payments be made to the Wife’s law *916firm “once a reasonable fee has been determined by the parties or by Court Order.” The trial court reserved jurisdiction “on the issue of reasonableness in the event the parties cannot agree on the amount of fees, costs and suit monies.” It does not appear from our limited record that the Wife sought fees under section 57.105, but we do not have a transcript of the final hearing to know if the court, sua sponte, raised the issue.
We do note our concern about the trial court’s findings relating to sanctions under section 57.105. The trial court found the Husband’s position in the litigation to be without merit and unjustified but did not specify what constituted the unmerited position. The trial court did make findings regarding the Husband’s conduct during the marriage, as opposed to in the litigation, in abandoning the home. The court found the Husband’s behavior “offensive.” Nothing in section 57.105 allows for a sanction based on offensive behavior during a marriage.
However, because the amended judgment does not determine the actual amount of fees that the Husband is obligated to pay, that portion of the amended judgment is a nonfínal, nonreviewable order that is not ripe for appeal. See Zuberer v. Zuberer, 28 So.3d 993, 993-94 (Fla. 2d DCA 2010); Romerhaus v. Romerhaus, 7 So.3d 1143, 1143 (Fla. 2d DCA 2009). Accordingly, we dismiss the appeal as premature in part as to the attorney’s fees portion of the amended judgment. See Zuberer, 28 So.3d at 993; Romerhaus, 7 So.3d at 1143.
Affirmed in part and dismissed in part.
NORTHCUTT and CASANUEVA, JJ, Concur.